Citation Nr: 0300877	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  99-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran had active military service from August 1967 
to August 1969.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  In a May 2000 decision, 
the Board found that the appellant had submitted well 
grounded claims and the issues were then remanded for 
additional development.  

The appellant has also made a claim for benefits under 38 
U.S.C.A. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of these 
claims in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs,  260 F.3d 1365 
(Fed. Cir. 2001).  In that decision the Federal Circuit 
directed the Department to conduct expedited rulemaking 
which will either explain why certain regulations-
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are inconsistent 
on the "hypothetical entitlement" issue or revise the 
regulations so that they are consistent.  The temporary 
stay on the adjudication of certain 38 U.S.C.A. § 1318 
claims, including the claim in this case, will remain in 
effect pending the completion of the directed rulemaking.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the VARO.

2.  The preponderance of the evidence demonstrates that 
the veteran's death was a result of oropharyngeal 
carcinoma, which was not present in service, could not be 
presumed to have been incurred therein and was not related 
to exposure to herbicides in service.

3.  At the time of his death, the veteran was not service 
connected for any disability.  

4.  The veteran was honorably discharged from active duty, 
did not die in active service, did not die as the result 
of a service-connected disability, and was not entitled to 
a permanent, total service-connected disability rating at 
the time of death.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309, 3.312 (2002).  

3.  Educational assistance benefits under Chapter 35, 
Title 38, United States Code, is not warranted.  
38 U.S.C.A. §§ 3501, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.807 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)).  In the present case, 
the appellant has been notified in the January 1998 rating 
decision, the March 1998 statement of the case (SOC) and 
the November 2001 supplemental statement of the case 
(SSOC) of the evidence necessary to substantiate her 
claims for service connection for the cause of the 
veteran's death and entitlement to dependents' educational 
assistance benefits under Chapter 35, Title 38, United 
States Code and to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318, and of 
the applicable laws and regulations.  In June 2001, the RO 
sent the appellant a letter that notified her as to what 
evidence was needed to help establish her claims and what 
VA would do to help her obtain the evidence important to 
her claims.  In September 2002, the RO sent the appellant 
notification about the VCAA, which informed her of what 
evidence was necessary in order for VA to grant her 
claims.  It informed her that it would assist in obtaining 
identified records, but that it was her duty to give 
enough information to obtain the additional records and to 
make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Additionally, along with a copy of the 
January 1998 rating decision, the appellant was sent a VA 
Form 4107 explaining her rights in the VA claims process.  
The Board concludes that the discussions in the rating 
decision, the SOC, and the SSOC, along with the June 2001 
and September 2002 VA letters, adequately informed the 
appellant of the evidence needed to substantiate her 
claims and complied with VA's notification requirements 
that are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claims.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c).  
The record shows that the RO has secured the veteran's 
service medical records and VA and private medical 
treatment records since service.  The appellant has not 
identified any additional records that may still be 
outstanding, and she specifically indicated on her March 
1998 substantive appeal (VAF 9), that she did not want to 
have a hearing before the Board.  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate a blind, unquestioning adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

I.  Cause of Death

The appellant asserts that service connection should be 
granted for the cause of the veteran's death because she 
claims the carcinoma that caused his death in April 1988 
was laryngeal cancer that developed as a result of his 
exposure to Agent Orange when he was in Vietnam during 
service.  At the time of his death, the veteran was not 
service connected for any disability.  

A copy of the death certificate, signed by the veteran's 
treating physician on June 27, 1997, shows that the 
veteran's death, at the age of 53, occurred on June 25, 
1997, and that the immediate cause of death was head and 
neck cancer.  A copy of an amended death certificate, 
signed by the veteran's treating physician on July 9, 
1997, indicates that the immediate cause of the veteran's 
death was head and neck cancer that was due to 
hypopharyngeal/laryngeal cancer.  

Service medical records show no finding or treatment for 
carcinoma.  Postservice VA medical records, dated from 
1990 to 1993 also do not reveal any finding or treatment 
for carcinoma.  

Private medical records from the Orlando Regional 
Healthcare System, dated in November 1996, show that the 
veteran was seen on November 11, 1996, with a history of 
six months of progressive weight loss and dysphagia, and 
because the physician, B. R. Reese, M.D., felt the veteran 
was on the verge of acute airways obstruction, he was 
admitted to Orlando Regional Medical Center where he 
underwent a tracheostomy and division of the thyroid 
isthmus with direct laryngoscopy and biopsy that evening.  
An extensive posterior pharyngeal wall tumor was revealed, 
extending from the level of the palate down to the 
postcricoid area, and involving the entire posterior 
pharyngeal wall up the lateral portion (the anterolateral 
portion of the pharyngeal wall appeared to be clear).  The 
diagnosis was airway obstruction, oropharyngeal carcinoma 
(described as Stage IV squamous cell carcinoma at the 
center of which was probably a base of tongue extending 
down to the hypopharynx into the postcricoid area).  A 
November 12, 1996, medical record from a radiation 
oncologist, D. W. Jenkins, M.D., noted that the veteran 
had a very large oropharyngeal carcinoma extending from 
the level of the palate to the piriform sinus.  A November 
14, 1996, consultation record from the veteran's 
physician, S. W. Mamus, M.D., noted an impression of 
probably incurable locally advanced head and neck cancer.  
In a November 21, 1996, outpatient record, J. A. Anderson, 
RD (registered dietitian), noted a diagnosis of 
laryngeal/pharyngeal cancer, status post tracheotomy, and 
pneumoencephalogram (PEG).  Subsequently dated medical 
records from Dr. Mamus (February 1997 to April 1997) 
included the diagnosis of locally advanced head and neck 
cancer.  

A VA physician reviewed the claims file in September 2000 
and determined that the veteran had not had laryngeal 
cancer but had oropharyngeal cancer which was primary and 
contributed or caused death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. 
For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically 
related. For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, a causal 
connection must be shown. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

A chronic, tropical, or prisoner-of-war related disease, 
or a disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence 
of such disease during the period of service. No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic. 38 C.F.R. § 3.307(a).

If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; Porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea), cancer of the prostate, 
acute and subacute peripheral neuropathy, and soft-tissue 
sarcoma. 38 C.F.R. § 3.309(e).

The appellant's active duty included service in Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West Supp. 
2002) has been amended to provide a presumption of 
exposure to herbicides for all veterans who served in 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  Prior to December 27, 2001, the 
law required that the veteran have a presumptive disease 
before exposure to herbicides was presumed.   See 38 
U.S.C.A. § 1116(a)(3) (West 1999 & Supp. 2001).  This is 
clearly a liberalizing provision and, as such will be 
applied in the present case. See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Evidence in the claims file establishes that the veteran 
had service in Vietnam during the Vietnam era; hence, it 
may be presumed that he was exposed to Agent Orange in 
service.  

Although the veteran's treating physician signed an 
amended death certificate which added 
hypopharyngeal/laryngeal cancer as the underlying cause of 
the identified head and neck cancer that caused the 
veteran's death, the Board notes that none of that 
physician's medical records prior to the veteran's death 
identified his cancer as laryngeal in nature.  The private 
medical records dated between November 1996 and June 1997 
identified the veteran's cancer as oropharyngeal carcinoma 
and head and neck cancer, not laryngeal cancer, with the 
exception of the November 21, 1996, medical note from a 
registered dietitian.  The Board finds that the medical 
opinions from the physicians/oncologists are more 
probative than the notation from a dietitian.  
Additionally, the VA physician who reviewed the claims 
file in September 2000 determined that the veteran had not 
had laryngeal cancer but had had oropharyngeal carcinoma 
which had been primary and had led to his death.  
Therefore, the Board finds that the preponderance of the 
evidence shows that the primary cancer that led to the 
veteran's death was oropharyngeal in nature, and the 
appellant's claim must be considered on the basis of 
whether the veteran's oropharyngeal cancer is service 
connectable under the regulations pertaining to Agent 
Orange exposure or on a direct basis.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for nasal and/or 
nasopharyngeal cancer and any other condition for which 
the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 
Notice, 64 Fed. Reg. 59232 (1999) (emphasis added).  The 
Board notes that there has been no medical evidence 
presented that attributes the development of 
nasopharyngeal cancer to Agent Orange exposure.  Thus, 
nasopharyngeal cancer may not be service-connected as a 
residual of Agent Orange exposure.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1045 
(Fed. Cir. 1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110.  Additionally, where 
a veteran had active and continuous military service for 
90 days or more during a period of war, and carcinoma 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
disability was incurred in service. 38 C.F.R. § 3.303(d).  

The veteran's service medical records show no complaint, 
finding, or clinically noted indication of carcinoma.  Nor 
was any carcinoma shown within the first year after the 
veteran's separation from service in August 1969.  Because 
the medical evidence of record reveals that his 
nasopharyngeal carcinoma was initially identified and 
treated in November 1996, which was many years after his 
period of military service, the nasopharyngeal carcinoma 
may not be presumed to have been incurred in service.  
Furthermore, the Secretary's decision not to include 
nasal/nasopharyngeal cancer as a presumptive Agent Orange 
disease came after numerous clinical studies, the results 
of which were reviewed by the National Academy of Sciences 
and a VA task force, which made recommendations following 
its review of the research data.  See 66 Fed. Reg. 59232 
(1999).  Therefore, because the evidence presented in this 
case does not provide any link between the veteran's 
nasopharyngeal carcinoma, which caused or contributed to 
his death, to Agent Orange exposure or any other incident 
of his service, the Board finds that service connection is 
not warranted for the cause of his death, either on a 
presumptive basis or on a direct basis.

II.  Entitlement to Dependents' Educational Assistance 
Benefits

The appellant has requested entitlement to dependents' 
educational assistance benefits under Chapter 35, Title 
38, United States Code.  

For the purposes of Dependents' Educational Assistance 
under Chapter 35 of Title 38 of the United States Code, 
the child, spouse or surviving spouse of a veteran or 
serviceperson will have basic eligibility (1) if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service, and either has a 
permanent and total service-connected disability; or had a 
permanent and total service-connected disability at the 
date of death; or (2) if the veteran died as a result of a 
service-connected disability.  The service-connected 
disability or death must have been the result of active 
military, naval, or air service on or after April 21, 
1898.  38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  

Where the law and not the evidence is dispositive, a claim 
should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).  The 
facts in this case show that proper disposition of the 
appellant's claim for dependents' educational assistance 
benefits is based on the law, rather than the evidence.  
The veteran had active military service from April 1944 to 
January 1965 and was honorably discharged.  At the time of 
the veteran's death, service connection had not been 
established for any disability.  Entitlement to a 
permanent and total disability rating had not been 
established.  As determined above, service connection is 
not warranted for the cause of the veteran's death.  He 
did not die in service or as the result of a service-
connected disability.  Because the criteria of 38 C.F.R. 
§ 3.807 are not met with regard to establishing the 
appellant's entitlement to basic eligibility for 
dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, her claim lacks legal 
merit and entitlement under the law.  Consequently, it 
must be denied.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim of entitlement to dependents' educational 
assistance benefits, under Chapter 35, Title 38, United 
States Code is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

